 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployees may communicatedirectlywith the Board'sRegionalOffice, 4459Federal Building,1520MarketStreet,St.Louis,Missouri,TelephoneNo. Main1-8100,Extension4142,if they have any questions concerning.this notice or com-pliance with its provisions.Hotel&Restaurant Employees&Bartenders InternationalUnion,Local343,AFL-CIOandHerman Turnerand.ResortConcessions,Inc.,Partyto the Contract.Case No. 3-CB-678.August 5, 1964DECISION AND ORDEROn April 1, 1964, Trial Examiner James T. Barker issued his Deci-sionin the above-entitled proceeding, finding that it would not effectu-ate the policies of the Act to assert jurisdiction over Resort Conces-sions, Inc., and recommending that the complaint herein be dismissed,as set forth in the attached Trial Examiner's Decision.Thereafter,the General Counsel filed exceptions to the Trial Examiner's Decisionand a supporting brief, and the Respondent filed a brief in support ofthe Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Jenkins].The Board has reviewed the rulings of the TrialExaminer made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Trial Examiner's Decision, the ex-ceptions and briefs, and hereby adopts the Trial Examiner's findings,conclusions, and recommendations.[The Board dismissed the complaint.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE--Upon a charge filed on June21, 1963, byHerman Turner, an individual,the Act-ing Regional Director of the NationalLaborRelations Board for Region 3, on Sep-tember 4,1963, issued a complaint and notice of hearing designating Hotel &Restaurant Employees&Bartenders International Union,Local 343, AFL-CIO, asRespondent,and alleging violations of Section8(b)(1)(A)and 8(b)(2) of theNational LaborRelationsAct, as amended,hereinaftercalled the Act.In its answerthe Respondent asserted that the operations of Resort Concessions,Inc., have no im-pact upon commerce and, consequently,Resort Concessions,Inc., is not-engaged in-commerce within the meaning of Section 2(6) and(7) of the Act.The Respondentfurther denied the commission of any unfair labor practices.Pursuant to notice,a hearing was held before Trial Examiner James T. Barker atMonticello,New York, onSeptember 26, 1963.All parties were represented at thehearing and were affordedfull opportunityto be heard,to introduce relevant evidence,;to present oral argument,and to file briefs with me.The General Counsel'presented^oral argument and on November 12, 1963, the Respondent filed-a memorandum oflaw with me.-n^148 NLRB No. 20. HOTEL & RESTAURANTEMPLOYEES, ETC., LOCAL 343209Upon a consideration of the entire record, the oral argument of the GeneralCounsel, and the memorandum of the Respondent, and upon my observation of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESORT CONCESSIONS, INC.Resort Concessions, Inc., hereinafter called Resort, is a New York corporation en-gaged in the concession and catering business at Monticello Raceway in the State ofNew York.'Monticello Raceway, hereinafter called Raceway, is a harness-racing track ownedand operated by Sullivan County Harness Racing Association, Inc.Resort has noownership interest in the track.Raceway derives its revenues from track admissions,parimutuel wagering, and income from concession rentals and fees. It is subjectto regulation by the New York Harness Racing Commission.The raceway operatesannually from late May to the third week in September?Resort leases from Raceway the space occupied at the track facility for the opera-tion of its food and beverage concessions.These consist of several combinationstands at which food and beverages are sold; several bars at which alcoholic liquorisdispensed; tobacco, candy, and ice cream stands; a pretzel stand; a grandstandcafeteria; a stable cafeteria, and the Ichabod Crane Room restaurant.The stablecafeteria is located in the paddock-stable area of the raceway while all other eatingfacilities and concession stands operated by Resort are situated and installed through-out the entire upper level grandstand area of the track.The fixtures used in con-nection with the operation of Resort's facilities are owned by Resort 3At the hearing, the parties stipulated that during the period ending December1962,Resort in the course and conduct of its business operations sold and distributedproducts, the gross value of which exceeded $500,000During the same period oftime,Resort received goods valued in excess of $50,000 transported to its placeof business either directly or indirectly from States of the United States other thanthe State of New York.The parties further stipulated, with respect to the direct andindirect purchases, that goods in the amount of approximately $20,000 were trans-ported directly to Resort from outside the State of New York, while goods valuedin excess of $30,000 were received by Resort from enterprises located in the Stateof New York which enterprises had received said goods and materials from Statesother than the State of New York?The General Counsel introduced credible evidence establishing that during the fiscalyear ending September 30, 1962, the total income of Resort from all- facets of itsraceway operations totaled $532,569 38.From this amount were deducted dis-counts allowed on Diners Club and American Express credit cards and track charges.Resort's total income during said fiscal period was $527,452.47.5Except for the stable cafeteria, discussed specifically below, the facilities of Resortat the raceway operate only during the racing season and, during the season, onlyon days when racing actually occurs. If the track is closed at any time during theseason because of inclement weather or for other reasons, Resort's facilities do notoperate.The stable cafeteria, or paddock-sportsman cafeteria, as it is also designated, ismaintained in the stable area and serves drivers, trainers, and owners of the horsesstabled at the raceway.6The general public is served at the cafeteria only if allowed1 The findings of fact herein are predicated upon credited testimony of Gilbert Singerand Leon Greenberg as supported by documents in evidence and stipulations of the parties.2In 1963 the season was from May 30 to September 21, inclusive, while in 1962'it ex-tended from May 31 to September 228 These include refrigerators, soda master units, autobar units to serve the liquor, steam-tables, tables, chairs, dishes, and silverware.4The General Counsel amended the commerce allegations 'of the complaint at the hear-Ing and the stipulation conforms in pertinent aspects to the amended complaint'Diners Club and American Express credit card charges during the fiscal period inquestion totaled approximately $22,000.From this gross amount is deducted a crl'eetioncharge of from 6 to 7 percent, and the net amount realized by Resort from each trans-action is-accordingly diminished by the amount of the credit chargeThe parties stipu-lated that both Diners Club and American Express do business in States other than theState of New York.6Also in the stable area is a commissary which is part of the leased premises and Isthe area in which Resort stores its commodities and supplies.-760-577-65-vol. 148-15 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDinto thepaddock area by the guard whose dutyit isto restrict unauthorized individualsfrom enteringthe paddockarea.Thus, during racingseasonand during the periodof approximately a month prior to the opening of theracing seasonno securityregulationsare enforced and friends and relatives of owners and drivers, as wellas dignitariesand Government officials, are permitted into the paddock area withoutregard tonormalsecurity regulation or the paymentof anadmission fee to thetrack.When so admitted they may patronize the cafeteria.During 1962, receiptsfrom the stable cafeteria totaled $32,000.Under the terms of a 16-year lease which became effective on September 26, 1961,and will terminate on October 13, 1977, Resort is granted the exclusive right tooperate allfood and beverage concessions located at the track. In exchange therefor,and asrental upon the space and facilities occupied, Resort pays a semimonthlyrental during the racing season.The rental is based upon a percentage of the grossreceipts from all facilities, save the stable cafeteria, which, under the terms of theleaseResort undertakes to operate so that the charges to the personnel using thecafeteria do not exceed the cost of its operations.The terms of the lease require that Resort keep and make available to Raceway allaccounts and records of gross receipts (as partially determined by daily cash reg-ister readings);maintain the food and beverageconcessionsin a proper manner,observing high standards of quality and cleanliness in the service of food andbeverages; comply with all statutes and ordinances of Federal, State, and villagegovernments; comply with all rules and regulations of the New York State HarnessRacing Commission and of the raceway; and employ only personnel licensed by theNew York StateHarnessRacing Commission.Further, under the terms of theleaseResort is required to obtain and to continue in force liability insurance.More-over, Resort is required annually to submit to Raceway a list of its stockholders.Additionally, Resort is also subject to regulation and control by the New YorkStateHarnessRacing Commission in that it must be licensed by the Commission,paying an annual fee therefor, and is required to observe the rules and regulationsof the Commission with respect to the filing of reports and financial statements andthe maintenance of proper decorum at the raceway.The Commission's rules andregulations, in conformance with the Pari-Mutuel Revenue Law of 1940, as amended1954, require that officers of licensee companies and each employee thereof employedat the raceway be licensed by the Commission, and as a requisite to being licensedeach applicant is fingerprinted and photographed.Penalties are assessed for violationof the Commission's rules and regulations, and the penalty may include denial, revoca-tion,or suspensionof a license or a fine.Resort is required to submit a weeklyreport to the Commissionlistingeach of its employees and the amount of hiscompensation.Resort determinesthe retail price of meals and other foods which it serves at itsrestaurant,cafeteria, and stands, and neither Raceway nor the Harness Racing Asso-ciation hasa voice in this determination.Raceway draws its principal patronage from the tristate area of New York,Pennsylvania, and New Jersey.The Rand McNally & Co. Standard HighwayMileage Guiderevealsthat the city of Monticello, New York, near which the race-way is located, is approximately 20 miles from the New Jersey State line and virtuallythe samedistancefrom the Pennsylvania border.Surveys conducted at the racewayduring July, August, and September, 1962, revealed that between 20 to 27 percentof Raceway'spatronagetraveled to the racetrack from the States of New Jerseyor Pennsylvania.Raceway spent approximately 35 percent of its advertising budgetin the State of Pennsylvania and approximately 16 percent in the State of NewJersey.In thisconnection,in order to attract patrons, Raceway through a variety ofadvertisingmedia offers a singleprice "package" arrangement which may 'includein the pricelodging,trackadmission,and dinner.Principally, however, its "pack-age" featuresdinner inResort's Ichabod Crane restaurant, a multilevel tracksiderestaurantsituatedin the grandstand area of the raceway.Under the "package"arrangement, the patron may dine in the Ichabod Crane Room while viewing, theraces.The cost of this "package" is the sum of the statutory $1.50 admission priceand the dinner price as set by Resort.'No other fees are included.A "package"arrangementis offered to civic and service clubs, as well as othergroups.These groups vary insizefrom 15 individuals to 200.During 1963approximately 300 suchgroupspatronized the raceway and Resort on the basisof "package"arrangements.One hundred and twenty-two of the groups were fromeither theState of New Jersey orState of Pennsylvania.Resort'spresident, Gilbert HOTEL & RESTAURANT EMPLOYEES, ETC., LOCAL 343211Singer,estimated that in 1962,Resort realized approximately$23,000 in grossrevenue from dinners served under the "package"arrangement and that its 1963grossfrom thissource was approximatelydouble.?Conclusions as toJurisdictionThe initial determination essential to be made in this proceeding is whether Resortmeets the Board's discretionary standards for the assertion of jurisdiction.Thestipulation of the parties clearly establishes legal jurisdiction, and the Respondentdoes not dispute this.Respondent, however, contends, in effect, that in view ofthe Board's declination of jurisdiction over racetracks, and the extensive integrationof Resort's operationswith those of Raceway, which is subject to stringent regulationsby the State of New York, the impact of Resort's operations upon commerce is tooinsubstantial to warrant the Board taking jurisdiction herein.On the other hand, the General Counsel contends that the Board should assertjurisdiction on the basis of its standard applicable to restaurants.It is the GeneralCounsel's position that it is the nature of Resort's enterprise and not considerationsrespecting its location at a racetrack that should be decisionally determinative.TheGeneral Counsel further contends that Resort's substantial impact upon interstatecommerce is established by reason of its gross volume of business which exceeds$500,000 annually, its direct and indirect inflow which exceeds $50,000 annually,and the interstate character of its clientele attracted by advertising conducted in atristate area.Thus, presented is the question whether the Board will assert jurisdiction over arestaurant and food concession enterprise that concededly meets the dollar amountsestablished by the Board for the assertion of jurisdiction, but whose operations areconducted exclusively at a racetrack.The Board has determined that restaurants are retail establishments for jurisdic-tional purposes and, accordingly, has asserted jurisdiction over restaurant operationswhen the annual gross volume of business of the employer involved exceeds$500,000.8On the other hand, the Board has refused to assert jurisdiction over racetracks andenterprises engaged in the horseracing industry.9Recently, in theWalter A. Kelleycase, the Board had occasion to consider whetheritwould assert jurisdiction in a representation case involving the operations of anemployer who owned and trained thoroughbred racehorses and operated trainingstables in two States. In declining to assert jurisdiction, the Board stated:The Board has considered the evidence in the case and the arguments of theEmployer-Petitioners and concludes that, although the operations of the racingindustry affect commerce, the effect of labor disputes involving these employers"is not sufficiently substantial to warrant the exercise of its jurisdiction."Wedo so for the following reasons:Horseracing as it now exists is a State-created monopoly, subject as such toextensive local regulations.Practically every individual working at a track,including grooms and exercise boys, the employees involved in these proceedings,must be licensed by State regulatory authorities.Becauseof the importantrevenue derived from racing activities, State governments have a strong interestin insuringuninterrupted operations at racetracks.This interest extends notonly to the tracks, but to the owners and trainers of horses without whom trackscould not operate.Consequently, unless the hands of State authorities are tied,no labor dispute in this industry is likely to be permitted to last sufficiently longto interfere seriously with interstate commerce.We believe that, because ofthe unique nature of the racing industry, the regulation of labor matters govern-ing employees should be left to the States, which under Section 14(c) (2) arein a position to assume jurisdiction if the Board declines to do so.The Board's° President Singer also estimated that the "groups average" in size from 100 to 175individuals; I discount the accuracy of this for the reason that an application of eventhe lower average to the number of groups served in 1963 under the "package" planwould at the $4.25 realized by Resort from the package result in gross revenues nearlythree times that which Singer estimated Resort received from this source in 1963. I aminclined, however, to believe Singer's estimate of the gross revenues derived from "package"arrangements is reasonably accurate.° See, e.g.,Colonial Catering Company,137 NLRB 1607, and cases cited therein.9 'WalterA. Kelley,139 NLRB744;William H. Dixon,130 NLRB 1204;Meadow Stud,Inc.,130 NLRB 1202;Hialeah Race Course, Inc.,125 NLRB 388;Jefferson Downs, Inc.,125 NLRB 386;Los Angeles Turf Club,Inc.,90 NLRB 20. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDlimited resources can be better devoted to industries and operations where labordisputes are likely to havea moresubstantial impact on commerce than disputesin the racingindustry.The fact that the employees involved move across Statelinesisnot alonesufficient to justify the Boardin assertingjurisdiction.It still remains true, inour opinion, that a labor dispute in this industry is not likely to have very seriousrepercussionson interstatecommerce, and it is this latter factor which is deter-minative of a decision whether to assert jurisdiction.Moreover, the employeesinvolved are already licensed and regulated by every State in which they work.To subject other aspects of their relationship to possible multistate regulationwould therefore be merely to follow a pattern which already exists and to whichthe employers presumably have accommodated themselves.Finally, the Board'sdeclination of jurisdiction is not irrevocable.If the Board's expectations are notrealized, it will not hesitate to reconsider its policy in this area. [Footnotecitations deleted.]TheKelleycase, likeDixon,Meadow Stud, Hialeah, Jefferson Downs,andLosAngeles Turf,involved employers directly engaged in some phase of racing.How-ever, in the instant proceeding, Resort, unlike the employers in the cases cited, isengaged not in an enterprise, profession, or other capacity normally associated withsome recognized phase of horseracing but in an adjunct capacity.The Respondent, however, in effect, cites the Board's decision inPinkerton's Na-lional Detective Agency, Inc.,114 NLRB 1363, as a case wherein the Board refusedto assert jurisdiction even though the employer was not engaged directly in the horse-racing industry.InPinkerton,the Board declined to assert jurisdiction over an autonomous, com-partmentalized division of Pinkerton's employees employed as guards on the premisesof a New York harness racing track. InPinkerton,the Board stated:The Petitioner in the instant proceeding seeks an election among certain em-ployees s of Pinkerton's National Detective Agency, Inc ,herein called the Em-ployer, and employed by the Employer solely on the premises of the EmpireRaceway, a harness racing track operated at Yonkers, New York, by the YonkersTrotting Association, herein called the Association.The record shows that,while the employees concerned are those of the Employer, these employees arehandled by a separate autonomous division of the Employer and are, to anunusual degree,closely identified with the work and interests of the Associa-tion.Thus, the labor relations of the instant employees are, like those of theAssociation's employees, equally the subject of special laws 4 enacted by theState of New York for the regulation of employment at race tracks and for therepresentation of race track employees by labor organizations. In addition,the evidence discloses that the Employer, by agreement with the Association,has permitted the Associationto assumethe direct supervision of these em-ployees.5The effect of this practice has been to make such employees of theEmployer partand parcelof the Association's race track operations.The Board has not generally been concerned with the type of operation con-ducted by the customer of a service contractor where the latter was otherwiseS These employees are in the classification of usher and patrolman.*The Pari-Mutuel Revenue Law of 1940, Chapter 254 as amended,governing har-ness horse racingin the State of New York provides in part as follows:Section 41(a) provides for the licensingby the Stateharness commission of "allpersons exercisingtheir occupation or employed at harness race meets "Section44(a) providesfor the filing with the State harness commission of a copyof all agreements made by any racing association and concerning among other matterslabor managementrelations and thehiring ofdesignatedclassesof officers, employees,or contractors specified by the commission, or any such other contractas the racingcommissionmay from time to time prescribeSection 52(a) prohibits the making of union-security agreements covering the em-ployment of any person at a pari-mutuel track for harness racing, unless such agree-ment is with a labor organization which has been certified as bargaining repre-sentative after an electionpursuant to the provisions of the New York State LaborRelations Act.Any party who wilfully violates this section is subject upon con-viction to a fine of not more than $5,000, or to imprisonment for not more than1 year, or both.6 The Employer's service contract with the Association,as amendedin April 1951,specifically provides for direct supervision by the general manager and president ofthe Association over all of the employees of the Employer situated at the Yonkerstrack.The record reveals that suchsupervision is in fact exercisedby Associationofficials. HOTEL & RESTAURANT EMPLOYEES, ETC., LOCAL 343213within the Board's jurisdictional plan.However, this is an atypical situationin which the service contractor has, in effect, compartmentalized one phase of hisoperation so that, unlike his main operations, his employees have been veryclosely integrated and virtually included in an industry over which the Board,as a matter of policy, does not assert jurisdiction.Consequently to assert juris-diction here would, in effect, contravene our policy as to that industry.Accord-ingly, upon the basis of the particular circumstances of this case, we believe thatthe assertion of jurisdiction over this portion of the Employer's employees wouldnot effectuate the purposes of the Act.We shall therefore dismiss the petition.The General Counsel, in effect, asserts that there is not here present the samedegree of integration of operations as was present inPinkertonand that, accordingly,Pinkertonis distinguishable and not controlling herein.The General Counsel cor-rectly points out that there is totally lacking here any assumption by Raceway ofdirect supervision or control over Resort's employees.Additionally, here, unlikePinkerton,restaurant and food concession personnel are specifically excluded fromthe union-security provision of the Pari-Mutuel Revenue Law, as amended, with theapparent resultant effect that certification by the New York State Labor Board is nota prerequisite to the making of a union-securityagreementbetween a labor organiza-tion and an employer-restaurateur or food concessionaire at a harness racing track.To that extent, the regulation by the State of New York of the employment relation-ship is here less comprehensive than was the case inPinkerton.10However, not-withstanding this apparent distinction, there remains here, as inPinkerton,a sub-stantial element of State regulation of the employer's personnelas isrevealed bythe requirements that each employee be photographed, fingerprinted, and licensed;that weekly personnel reports be submitted by each employer listing its employeesand their compensation, and that all personnel comply with the rules and regulationspertaining to the maintenance of proper decorum at the racetrack.These require-ments were found by the Board in theWalter A. Kelleycase,supra,as well as in thePinkertoncase, to be important indicia of State regulation.Upon careful con-sideration of the Board's decision inPinkerton,I am persuaded that it is not entirelydistinguishable.Rather, I am convinced that it has significance and applicabilityto the instant matter.Viewing the Board'sPinkertondecision in the context of its later decisions, par-ticularlyWalter E. KelleyandWilliam H. Dixon,11itappears that the decisionaltouchstone in the instantcase isthe extent to which Resort's operations are integratedwith and a part of those of Raceway, clearly an enterprise engaged in the racingindustry over which the Board as a matter of policy does not assert jurisdiction. Ifthe extent of integration is substantial, so that a disruption in the continuity ofResort's operations caused by a labor dispute would have an adverse effect on theunimpeded operations of Raceway, in which the Board has, in effect, recognizedthe State of New York has a substantial interest, it would appear that jurisdictionshould not be asserted.This would be so, as I interpret the policy considerationsunderlying the Board's decision with respect to jurisdiction in the racing industry,12even though, as here, the gross volume of business of Resort is sufficient to meetthe Board jurisdictional standards.10As alluded to by the Board in itsPinkertondecision, at footnote 4 therein, the pari-mutuel revenue law, chapter 254, section 52(a), prohibits the making of union-securityagreements covering the employment of any person at a parimutuel track for harnessracing, unless such agreement is with a labor organization which has been certified asbargaining representative after an election pursuant to the provisions of the New YorkState Labor Relations ActHowever, an amendment to said section 52(a) provides asfollowsThe provisions of this Section [52(a)] shall not apply to employees engaged inthe preparation, service and handling of food and beverages in the operation of arestaurant or it food or beverage dispensing facility at such trackSimilarlyunder the provisions of section 44(a) of the pari-mutuel law of 1940, asamended 1954, chapter 254, the licensees of harness racing tracks must file with theRacing Commission any labor agreements into which they might enter, but I do not readthis provision as requiring concessionaires of the track to similarly file their labor agree-ments with the Harness Racing Commission.Supra,at 1207.In addition to theKelleyandDixondecisions, I have considered also the Board'sobservation inAspen Skia.ng Corporation,143 NLRB 707, wherein it stated, "While it istrue that the Board declined to assert jurisdiction over employers' activities in thehorseracing industry, the Board has done so because such industry was subject to exten-sive and detailed regulation by State authority." [Footnote citation deleted.] 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter a careful analysis of the record evidence and upon a full consideration ofthe Board's decisions deemed pertinent herein, I am of the opinion that Resort'soperations are closely integrated with those of the raceway and that jurisdictionshould not be asserted in this proceeding.Thus, in this connection, likePinkerton,Resort's employees perform their serv-ices solely at the racetrack and at locations and work stations physically interspersedthroughout the grandstand area of the track, and to a lesser extent, in other areasof the raceway as well.Moreover, Resort's operations are devoted entirely to theservice of food and beverages to customers and racetrack personnel.The servicesResort provides, while not absolutely essential to the functioning of the racetrack,are an integral attribute of a facility such as a racetrack devoted, in the final analy-sis, to the entertainment and diversion of its patrons, and are, accordingly, a featureexpected and demanded by the track's patrons.Accordingly, I am convinced thatRaceway is dependent upon the restaurant and concession facilities of Resort notonly for revenue but to fulfill the demands of its patrons and track personnel, andthat, as a consequence, there exists an extensive interrelationship between the opera-tions of Resort and those of Raceway.A further factor pointing to Resort's close identification with Raceway and theracing industry generally is the degree of regulation, as found above, exercised byRaceway and the Harness Racing Commission over aspects of the employment rela-tionship relating to Resort's hire and retention of personnel, a factor differentiatingResort from the typical restaurateur which is subject only to the usual licensingordinances and health and safety regulations extant in the restaurant industrygenerally.Accordingly, on the basis of the foregoing considerations I conclude that Resortisan enterprise closely identified with the racing industry, and its operations are in-extricably associated with those of the raceway. In view thereof, it is apparent thatany disruption of Resort's operations arising out of a labor dispute, either primaryor secondary, involving Resort's employees would have a foreseeable, likely, andimmediate adverse impact upon the operations of the raceway.As the Boardfound in theKelleycase, the State of New York has a strong interestin insuringuninterrupted operations at racetracks.Thus, here, as inKelley,itwould be reason-able to anticipate that in view of the vital interest the authorities of the State ofNew York would act with dispatch to resolve any labor dispute involving Resort'semployees arising at the racetrack.Moreover, in light of the recognized interest of the State of New York in the un-interrupted operations of the raceway, and in recognition also of the potential com-plexities and complications that under the doctrine of Federal preemption fore-seeably could result from the enmeshing of the legal processes of State and Federalauthorities, if, contrary to my decision here, the Board would assert jurisdictionover Resort while declining it over Raceway, sound administration of labor rela-tions policy would seem to be best served by leaving to the State of New York,authority to act in any labor dispute arising at the raceway involving Resort'semployees.In view of this consideration, and in light of the expressed policy of the Boardthat the effect of labor disputes involving operations in the racing industry is notlikely to have sufficient impact on interstate commerce to warrant the exercise ofits jurisdiction, I shall recommend that the complaint herein be dismissed.RECOMMENDED ORDERUpon the foregoing findings and upon the entire record of the case, I recommendthat the complaint herein be dismissed.St. Paul Printing Pressmen and Assistants'Union,No. 29andWebb Publishing Company.Case No. 18-CD-33.August 5,1964DECISION AND DETERMINATION OF DISPUTEThis is a proceeding pursuant to Section10(k) of theNationalLabor Relations Act, following a charge filedApril 21, 1964, by Webb148 NLRB No. 19.